Citation Nr: 1729951	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 11-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1976 and again from October 1976 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision which denied an increased rating for low back strain. 

The Veteran requested a videoconference hearing in November 2011. In November 2016, the Veteran cancelled the hearing, and indicated he no longer wanted a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part. 


REMAND

The Veteran contends, in essence, that his service-connected low back strain is more severe than currently rated. 

His diagnosis in February 2013 was lumbosacral strain/sprain, intervertebral disc syndrome of the lumbar spine with left sciatic and femoral nerve involvement, and associated radiculopathy. On the December 2016 VA Form 646, the Veteran's representative stated that the Veteran said his low back disability had worsened since his last evaluation. 

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Since the Veteran claims worsening of his lumbosacral spine disorder, the VA's duty to assist requires a "thorough and contemporaneous" medical examination. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Additionally, with regard to the claim for an increased rating for service-connected lumbosacral spine disorder, the most recent VA examination report of record is dated in March 2015. Review of this VA examination shows that it does not include any range of motion testing for pain on passive motion. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint). Accordingly, the Board finds that the examination should to determine the current nature and severity of his lumbar spine disability in accordance with Correia. 

Finally, the Veteran's diagnosis that included left sciatic and femoral nerve involvement should be addressed in connection with his diagnosis of intervertebral disc syndrome (IVDS). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current severity of his lumbar strain disorder. Any indicated studies should be performed. The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. The examination report must include a discussion of the Veteran's documented medical history and lay statements. The examiner must report the range of motion measurements for the thoracolumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing (if applicable). If the examiner is unable to conduct the required testing, or concludes the requested testing is not necessary, he or she must clearly explain why that is so. See Correia v. McDonald, 28 Vet. App. 158 (2016). 

He or she must further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during any flare-ups. All limitation of function must be identified. 

The examiner must discuss whether the Veteran has ankylosis of the thoracolumbar spine and, if so, whether it is favorable or unfavorable. The examiner must document the number of weeks, if any, during the past 12 months that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner must then provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed femoral nerve involvement, or any other neurological disorder found to be present, is due to or a result of the Veteran's service-connected lumbar strain disorder. If it is determined that he does have femoral nerve involvement, or any other neurological disability, related to his lumbar strain disorder, the examiner must identify the nerve(s) involved. For each such nerve, the examiner must determine whether the disability is mild, moderate, or severe in degree. 

A rationale must be given for all opinions rendered. If the examiner is unable to render an opinion without resorting to pure speculation, he or she must so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. Then, readjudicate the issue on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






